                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF ILLINOIS


GANNAMANI RAMESH,                                       )
                                                        )
                  Plaintiff,                            )
                                                        )
vs.                                                     )      CIVIL NO. 19-730-NJR
                                                        )
STEPHAINE WAGGONER,                                     )
                                                        )
                  Defendant.                            )
                                                        )

                                          ORDER OF DISMISSAL

ROSENSTENGEL, Chief Judge:

         On July 24, 2019, Plaintiff’s Motion for Leave to Proceed in forma pauperis (“IFP”) was granted, and

Plaintiff was given a deadline of August 7, 2019, to pay an initial partial filing fee of $8.71 (Doc. 5). Plaintiff

also was ordered to pay the remainder of the $350.00 filing fee or file an updated motion for leave to proceed

IFP no later than August 7, 2019.

         Plaintiff was clearly warned in that Order that failure to comply would result in dismissal of this case.

To date, Plaintiff has not made any payments or filed an updated motion for leave to proceed IFP. As a result,

this action is DISMISSED without prejudice, for failure to comply with an Order of this Court. FED. R. CIV.

P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994). This dismissal shall NOT count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C.

§ 1915(g). Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action was filed,

thus the filing fee of $350 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d

464, 467 (7th Cir. 1998).

         The Clerk of Court is DIRECTED to close this case and enter judgment.

         IT IS SO ORDERED.

         DATED: August 19, 2019


                                                               NANCY J. ROSENSTENGEL
                                                               Chief U.S. District Judge
